Appeal from a judgment of the Monroe County Court (John J. Connell, J.), rendered June 23, 2000. The judgment convicted defendant, upon a jury verdict, of criminal possession of a forged instrument in the second degree and attempted petit larceny.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a forged instrument in the second degree (Penal Law § 170.25) and attempted petit larceny (§§ 110.00, 155.25). We reject the contention of defendant that County Court erred in denying his request to redact portions of his admission to a police officer concerning a prior arrest for forgery. The reference to the prior arrest was relevant to establish defendant’s intent to commit the forgery crime charged, and its probative value outweighed its prejudicial effect (see People v Brumfield, 236 AD2d 839 [1997], lv denied 89 NY2d 1032 [1997]; People v Rodriguez, 135 AD2d 586, 587 [1987], lv denied 70 NY2d 1010 [1988]). Moreover, the court’s limiting instructions to the jury mitigated any prejudice to defendant (see People v Foster, 211 AD2d 640, 640-641 [1995], lv denied 85 NY2d 909 [1995]; Rodriguez, 135 AD2d at 587). The court’s Sandoval ruling, in which the court allowed the People to cross-examine defendant with respect to prior convictions of forgery and burglary, was not an abuse of discretion. *931Those convictions were relevant on the issue of defendant’s credibility (see People v O’Garro, 258 AD2d 423, 424 [1999], lv denied 93 NY2d 975 [1999]; People v Lynch, 209 AD2d 827 [1994], lv denied 84 NY2d 1034 [1995]). The similarity of the forgery convictions to the forgery crime charged did not preclude the court from allowing the People to cross-examine defendant with respect to those convictions (see People v Hayes, 97 NY2d 203, 208 [2002]; People v Varlack, 259 AD2d 392, 393 [1999], lv denied 93 NY2d 1029 [1999]; People v Fowler, 194 AD2d 551, 552 [1993], lv denied 82 NY2d 717 [1993]). Present—Pigott, Jr., P.J., Gorski, Martoche and Hayes, JJ.